DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven J Grossman Reg. 35,001 on 01/14/2022.

The application has been amended as follows: 

17.      (Currently Amended) The method of claim 12, further comprising:
	 receiving, with the controller, at least one data signal comprising test data measured by at least one sensor; and 
	configuring, with the controller, the at least one control signal based at least in part on the test data.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach wherein the at least one control signal is configured to cause the metering unit to adjust an amount of one or a more of an amount of first supplemental fuel added into the exhaust pipe, an amount of second supplemental fuel added into the exhaust pipe, or to adjust an amount of both the first and second supplemental fuels added into the exhaust pipe, so as to adjust the first hydrocarbon speciation profile to within the threshold range of the target hydrocarbon speciation profile” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “wherein the at least one control signal is configured to cause the metering unit to adjust an amount of one or a more of an amount of first supplemental fuel added into the exhaust pipe, an amount of second supplemental fuel added into the exhaust pipe, or to adjust an amount of both the first and second AMENDMENTPage 5 supplemental fuels added into the exhaust pipe, so as to adjust the first hydrocarbon speciation profile to within a threshold range of the target hydrocarbon speciation profile.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 23; and 
The prior art of record does not teach “burner of a burner-based exhaust generator so as to produce an exhaust gas stream without use of an internal combustion engine, the exhaust gas stream having a first hydrocarbon speciation profile within an exhaust gas pipe, wherein at least first and second exhaust gas temperature regions are present within the exhaust gas pipe; adjusting the first hydrocarbon speciation profile to a second” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 31.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746